Calhoun, Judge:
In this original proceeding in habeas corpus, the relator seeks to be released from his confinement in the state penitentiary pursuant to a sentence of not less than one nor more than ten years imposed by the Circuit Court of Logan County on June 29,1962, upon the relator’s plea of guilty entered on May 25,1962, to an indictment charging the crime commonly known as breaking and entering.
In his petition, the relator alleges that he is an indigent person and that when he was arraigned and entered his guilty plea, and when he was subsequently sentenced, he did not have an attorney and that the trial court failed to advise him of his constitutional right to the assistance of counsel. The prisoner’s allegations in this respect are not *310denied and the two court orders are silent in relation to these matters.
In the circumstances above stated, the Court holds that the decision of this case is controlled by State ex rel. May v. Boles, Warden, etc., 149 W. Va. 155, 139 S. E. 2d 177; that the prisoner’s constitutional rights relating to assistance of counsel were violated; that the sentence imposed is void; and that the relator is entitled to his release from his confinement in the state penitentiary pursuant to the void sentence.

Prisoner discharged.